UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2519



ROGERS MOORE,

                                                 Plaintiff - Appellant,

          versus


DEPARTMENT OF THE NAVY, Hansford T. Johnson,
Acting Secretary of the Navy,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-03-154-7-F)


Submitted:   January 6, 2006                 Decided:   January 23, 2006


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest J. Wright, Jacksonville, North Carolina, for Appellant.
Frank D. Whitney, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Joshua B. Royster, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Rogers Moore appeals the district court’s order granting

summary judgment in favor of the defendant in his action alleging

claims of employment discrimination under Title VII of the Civil

Rights      Act   of   1964,   42   U.S.C.A   §   2000e   et   seq.;   the   Age

Discrimination in Employment Act, 29 U.S.C.A. § 621 et seq.; and

Section 501 of the Rehabilitation Act, 29 U.S.C.A. § 791 et seq.

We   have    reviewed    the   record   and   find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Moore v. Department of the Navy, No. 03-CV-154 (E.D.N.C. Sept. 27,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2